UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2390



LONNIE R. HUBBARD,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Mary S. Feinberg, Magistrate
Judge. (CA-98-945-5)


Submitted:   March 10, 2000                 Decided:   March 22, 2000


Before MURNAGHAN and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don M. Stacy, Beckley, West Virginia, for Appellant.      James A.
Winn, Regional Chief Counsel, Region III, Patricia M. Smith, Deputy
Chief Counsel, Dina W. Griffin, Assistant Regional Counsel, Office
of the General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadel-
phia, Pennsylvania; Rebecca A. Betts, United States Attorney, Kelly
R. Curry, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lonnie R. Hubbard appeals from the magistrate judge’s order*

affirming the administrative law judge’s decision to deny disabil-

ity insurance benefits. We have reviewed the briefs and the admin-

istrative record, and find that substantial evidence supports the

administrative law judge’s decision.    See Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).     Accordingly, we affirm on the

reasoning of the magistrate judge.   See Hubbard v. Apfel, No. CA-

98-945-5 (S.D. W. Va. Sept. 7, 1999).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c)(1) (1994).


                                2